[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                No. 11-11339                OCTOBER 27, 2011
                            Non-Argument Calendar              JOHN LEY
                                                                 CLERK
                          ________________________

                   D.C. Docket No. 3:10-cv-00360-MMH-JRK

DAVID W. FRAME,

                                                        Plaintiff-Appellant,

   versus

UNITED STATES OF AMERICA,

                                                        Defendant-Appellee.

                         ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (October 27, 2011)

Before PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      David Frame appeals pro se the dismissal of his complaint against the

United States based on res judicata. Frame complained that his discharge from the
United States Navy violated his civil rights. Another district court dismissed

Frame’s earlier complaint about his discharge against the Secretary of Defense,

Secretary of the Navy, and Master Chief Petty Officer of the Navy for failure to

state a claim for which relief may be granted. We affirm.

      Under the doctrine of res judicata, a final judgment on the merits bars the

parties to an earlier action from relitigating a claim that was or could have been

raised in that action. In re Piper Aircraft Corp., 244 F.3d 1289, 1296 (11th Cir.

2001). A party who invokes the defense of res judicata must satisfy four elements:

(1) the earlier decision must have been rendered by a court of competent

jurisdiction; (2) there must have been a final judgment on the merits; (3) both

cases must involve the same parties or their privies; and (4) both cases must

involve the same cause of action. Id.

      The district court did not err. Frame previously filed a complaint about his

discharge against officers of the United States, and his earlier complaint was

dismissed on the merits by another district court. The district court correctly ruled

that Frame’s complaint was barred by res judicata.

      AFFIRMED.




                                          2